Case 2:20-cv-00240-JRG Document 25 Filed 08/11/20 Page 1 of 2 PageID #: 2934



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 MAPLEBEAR INC. DBA INSTACART,

                Plaintiff,

 v.                                                    Civil Action No. 2:20-cv-00240-JRG

 CORNERSHOP TECHNOLOGIES, INC., ET
 AL,
          Defendants.


        DEFENDANTS’ SECOND UNOPPOSED MOTION FOR EXTENSION OF
           TIME TO FILE RESPONSES TO PLAINTIFF’S MOTION FOR
          PRELIMINARY INJUNCTION (DKT. NO. 16) AND MOTION FOR
                     EXPEDITED DISCOVERY (DKT. 17)

       Defendants Cornershop Technologies, Inc., Cornershop Technologies LLC and Delivery

Technologies US, Inc. (“Defendants”) hereby move for an extension of time to file responses to

Plaintiff’s Motion for Preliminary Injunction (Dkt. No. 16) and Motion for Expedited Discovery

(Dkt. 17). Defendants are requesting an additional one-week extension, up to and through August

21, 2020 to respond to both motions. Plaintiff has agreed to the requested extension.

       Accordingly, Defendants Cornershop Technologies, Inc., Cornershop Technologies LLC

and Delivery Technologies US, Inc. respectfully request that the time to file responses to Plaintiff’s

Motion for Preliminary Injunction (Dkt. No. 16) and Motion for Expedited Discovery (Dkt. 17) be

extended up to and through August 21, 2020.




                                                  1
Case 2:20-cv-00240-JRG Document 25 Filed 08/11/20 Page 2 of 2 PageID #: 2935



Dated: August 11, 2020
                                             Respectfully submitted,

                                             By: /s/ Melissa R. Smith
                                             Melissa R. Smith
                                             Bar No. 24001351
                                             GILLAM & SMITH LLP
                                             303 South Washington Avenue
                                             Marshall, Texas 75670
                                             Telephone: (903) 934-8450
                                             Facsimile: (903) 934-9257
                                             Email: melissa@gillamsmithlaw.com


                                             Attorneys for Defendants Cornershop
                                             Technologies, Inc. Cornershop
                                             Technologies LLC and Delivery
                                             Technologies US, Inc.


                               CERTIFICATE OF SERVICE

       The undersigned certifies that on this 11th day of August, 2020, all counsel of record who

are deemed to have consented to electronic service are being served with a copy of this document

through the Court's CM/ECF system under Local Rule CV-5(a)(3).



                                                    /s/ Melissa R. Smith
                                                    Melissa R. Smith




                                               2
